Title: From Thomas Jefferson to John Jay, 14 November 1788
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Nov. 14. 1788.

In my letter of Dec. 21. 1787. I had the honour of acknoleging the receipt of your two favours of July 27. 1787. which had come to my hands Dec. 19. and brought with them my full powers for treating on the subject of the Consular convention. Being then much engaged in getting forward the Arret which came out the 29th. of Dec. and willing to leave some interval between that act, and the sollicitation of a reconsideration of our Consular convention, I had declined mentioning it for some time, and was just about to bring it on the carpet, when it became necessary for me to go to Amsterdam. Immediately after my return, which was about the last of April, I introduced the subject to the Count de Montmorin, and have followed it unremittingly from that time. The office of Marine, as well as that of foreign affairs, being to be consulted in all the stages of the negociation, has protracted it’s conclusion till this time. It is at length signed this day, and I have now the honour to inclose the original for the ratification of Congress. The principal changes effected are the following:
The clauses of the Convention of 1784, cloathing Consuls with the  privileges of the law of Nations, are struck out, and they are expressly subjected, in their persons and property, to the laws of the land.
That giving the right of Sanctuary to their houses is reduced to a protection of their Chancery room and it’s papers.
Their coercive powers over passengers are taken away: and over those whom they might have termed deserters of their nation, are restrained to deserted seamen only.
The clause allowing them to arrest and send back vessels is struck out, and instead of it they are allowed to exercise a police over the ships of their nation generally.
So is that which declared the indelibility of the character of subject, and the explanation and extension of the 11th. article of the treaty of Amity.
The innovations in the Laws of evidence are done away.
And the Convention is limited to 12. years duration.
Convinced that the fewer examples, the better, of either persons or causes inamenable to the laws of the land, I could have wished still more had been done. But more could not be done with good humor. The extensions of authority given by the Convention of 1784. were so homogeneous with the spirit of this government, that they were prized here. Monsieur de Rayneval has had the principal charge of arranging this instrument with me; and, in justice to him, I must say I could not have desired more reasonable and friendly dispositions than he demonstrated through the whole of it.
I inclose herewith the several schemes successively proposed between us, together with copies of the written observations given in with them, and which served as texts of discussion in our personal conferences. They may serve as a commentary on any passage which may need it, either now or hereafter, and as a history how any particular passage comes to stand as it does. No. 1. is the Convention of 1784. No. 2. is my first scheme. No. 3. theirs in answer to it. No. 4. my next, which brought us so near together, that, in a conference on that, we arranged it in the form in which it has been signed. I add No. 5. the copy of a translation which I have put into their hands, with a request that, if they find any passages in which the sense of the original is not faithfully rendered they will point them out to me. Otherwise we may consider it as having their approbation. This, and the Convention of 1784. (marked No. 1.) are placed side by side so as to present to the  eye, with less trouble, the changes made; and I inclose a number of printed copies of them for the use of the members who will have to decide on the ratification. It is desireable that the ratification should be sent here for exchange as soon as possible.
With respect to the Consular appointments, it is a duty on me to add some observations which my situation here has enabled me to make. I think it was in the Spring of 1784. that Congress (harrassed by multiplied applications from foreigners, of whom nothing was known but on their own information, or on that of others as unknown as themselves) came to a resolution that the interest of America would not permit the naming any person, not a citizen, to the office of Consul, vice consul, agent, or commissary. This was intended as a general answer to that swarm of foreign pretenders. It appears to me that it will be best still to preserve a part of this regulation. Native citizens, on several valuable accounts, are preferable to Aliens, and to citizens alien-born. They possess our language, know our laws, customs, and commerce, have generally acquaintance in the U. S. give better satisfaction, and are more to be relied on in point of fidelity. Their disadvantages are, an imperfect acquaintance with the language of this country, and an ignorance of the organisation of it’s judicial and executive powers, and consequent awkwardness whenever application to either of these is necessary, as it frequently is. But it happens that in some of the principal ports of France there is not a single American (as in Marseilles, Lorient, and Havre) in others but one (as in Nantes and Rouen) and in Bordeaux only are there two or three. Fortunately for the present moment, most of these are worthy of appointments. But we should look forward to future times when there may happen to be no native citizens in a port but such as, being bankrupt, have taken asylum in France from their creditors, or young, ephemeral adventurers in commerce without substance or conduct, or other descriptions which might disgrace the consular office, without protecting our commerce. To avail ourselves of our good native citizens, when we have one in a port, and, when there are none, to have yet some person to attend to our affairs, it appears to me adviseable to declare, by a standing law, that no person but a native citizen shall be capable of the office of Consul; and that the Consul’s presence in his port should suspend for the time the functions of the Viceconsul. This is the rule of 1784. restrained to the office of Consul and to native citizens. The establishing this by a standing law will guard against the effect of particular applications, and will shut the door against such applications, which will otherwise be numerous. This done, the office of Viceconsul may be given to the best subject in the port whether citizen or alien and that of Consul be kept open for any native citizen of superior qualifications, who might come afterwards to establish themselves in the port. The functions of the Viceconsul would become dormant during the presence of his principal, come into activity again on his departure, and thus spare us and them the painful operation of revoking and reviving their commissions perpetually. Add to this that during the presence of the Consul, the Viceconsul would not be merely useless, but would be a valuable counsellor to his principal, new in the office, the language, laws and customs of the country. Every Consul and viceconsul should be restrained in his jurisdiction to the port for which he is named and the territory nearer to that than to any other Consular or Viceconsular port, and no idea permitted to arise that the grade of consul gives a right to any authority whatever over a viceconsul, or draws on any dependance.
To these general facts and observations I will add some local, and of the present moment.
Marseilles. There is no native. Stephen Cathalan, the father, has had the Agency, by appointment either of Doctr. Franklin or Mr. Barclay. But his son, of the same name, has solely done the duties, and is best capable of them. He speaks our language perfectly, is familiar with our customs, as having lived in a counting house in London, is sensible, active, and solid in his circumstances. Both the port and person merit a Viceconsulate.
Bordeaux. Mr. John Bondfeild, a native citizen, has hitherto acted by appointment from Doctr. Franklin. He is well known in America; is of a higher degree of information than is usually to be found, and unexceptionable in every point of view. His circumstances, indeed, have, at one time, been perplexed; but I suppose them to be otherwise now. He is likely to remain long at Bordeaux, and is so much respected that we cannot expect a better subject there. I think him proper for a Consular commission.
Nantes. We have but one native citizen there, Mr. Burrell Carnes, who has acted by appointment from Mr. Barclay, and acted well as far as I am able to judge. He is young, and beginning business only, would be proper for the viceconsulate at present, and for the Consulate when time shall have added experience and firm establishment to his present qualifications.

Lorient. No citizen at all. Mr. Loreilhé, a Frenchman and very worthy man, acted for some time: but failing in his affairs, he removed to the neighborhood of Bordeaux. After that, I wrote occasionally to Wilt & Delmestre: but they too are become bankrupt. There is lately gone there from Paris a Monsieur Vernés, an uncommonly sensible well informed man, speaking our language well, connected in commerce with the wealthy house of Berard & co. and particularly engaged in the American commerce. I suppose him proper for a Vice-consulate.
Havre. There is no native. Mr. André Limosin has acted by appointment of Doctr. Franklin. He is a very solid merchant, speaks and writes our language, is sensible, experienced, and very zealous. His services hitherto have been so assiduous as to entitle him to the viceconsulate, in preference to any other person of that port.
Rouen. There is but one citizen there, Mr. Thomas Appleton, son of Nathaniel Appleton of Boston. He is young, and just beginning business. He is sensible, active, and fit for the viceconsulate, with a view to the Consulate at some future day, as in the case of Mr. Carnes.
The preceding are the only ports worthy of either Consular or Viceconsular establishment. To multiply would be to degrade them, and excite jealousy in the government. At the following I should suppose Agents sufficient.
Dunkirk. Francis Coffyn, an American, and good man, appointed by Doctr. Franklyn.
Dieppe. Mr. Cavalier, a Frenchman appointed by Mr. Barclay.
Bayonne. Louis Alexander has meddled for us of his own accord. I know neither good nor harm of him. He writes a broken English, but I do not know whether he speaks the language. Tho’ a free-port, there had entered there, but one or two ships from the peace to the autumn of 1787. I have no account since.
Cette. Nicholas Guirrard, named by Dr. Franklin. He is of the mercantile house of Guirrard & Portas. I saw one of the partners when at Cette, who spoke English well, is familiar with English usages in commerce, is sensible, and has the appearance of being a good man. But I do not recollect whether the person I describe was Guirrard or Portas. The other partner does not speak English. Mr. Barclay can probably fix this incertainty, as well as give fuller information on all the other persons named. This one, whichever he be, is fittest for the Agency.

Besides these, I would take the liberty of recommending the appointment of Agents at Toulon, Rochefort, Brest, and Cherburg, merely for the purposes of intelligence. They are king’s ports, and it is in them that the symptoms of a maritime war will always first shew themselves. Such a correspondence therefore will be always proper for your minister here, and in general the consuls and viceconsuls should be instructed to correspond with him for his information. It does not appear to me proper that he should have any power of naming or removing them. It might lead to abuse.
It is now proper I should give some account of the state of our dispute with Schweighauser & Dobrée. In the conversation I had with Dobree at Nantes, he appeared to think so rationally on this subject, that I thought there would be no difficulty in accomodating it with him, and I wished rather to settle it by accomodation than to apply to the minister. I afterwards had it intimated to him through the medium of Mr. Carnes, that I had it in idea to propose a reference to Arbitrators. He expressed a chearful concurrence in it. I thereupon made the proposition to him formally by letter, mentioning particularly that we would chuse our arbitrators of some neutral nation, and of preference from among the Dutch refugees here. I was surprized to receive an answer from him wherein, after expressing his own readiness to accede to this proposition, he added that on consulting Mr. Puchelbourg, he had declined it: nevertheless he wished a fuller explanation from me as to the subjects to be submitted to arbitration. I gave him that explanation, and he answered finally that Mr. Puchelbourg refused all accomodation and insisted that the matter should be decided by the tribunals of the country. Accomodation being at an end, I wrote to Monsieur de Montmorin, and insisted on the usage of nations, which does not permit the effects of one sovereign to be seised in the territories of another, and subjected to judiciary decision there. I am promised that the stores shall be delivered: but the necessary formalities will occasion some delay. The king being authorized to call all causes before himself, ours will be evoked from the tribunal where it is, and will be ended by an order to deliver up the stores arrested, leaving it to the justice of Congress to do afterwards what is right as to the demand of Schweighauser & Dobrée. I wish I could receive instructions what to do with the stores when delivered. The arms had certainly better be sent to America, as they are good, and yet will sell here for little or nothing. The gunstocks and old  iron had better be sold here. But what should be done with the anchors? Being thoroughly persuaded that Congress wish that substantial justice should be done to Schweighause & Dobrée, I shall, after the stores are secured, repeat my proposition of arbitration to them. If they then refuse it, I shall return all the papers to America and consider my powers for settling this matter as at an end.
I have received no answer yet from Denmark on the subject of the prizes: nor do I know whether to ascribe this silence to an intention to evade the demand, or to the multitude of affairs they have had on their hands lately. Patience seems to be prudence in this case; to indispose them would do no good, and might do harm. I shall write again soon if no answer be received in the mean time.
I have the honour to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

